People v Emery (2021 NY Slip Op 04370)





People v Emery


2021 NY Slip Op 04370


Decided on July 14, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 14, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
BETSY BARROS
VALERIE BRATHWAITE NELSON
LINDA CHRISTOPHER, JJ.


2019-06452 
2021-04431

[*1]The People of the State of New York, respondent,
vShaheed Emery, appellant. (Ind. Nos. 18-00473, 18-00732)


John R. Lewis, Sleepy Hollow, NY, for appellant.
David M. Hoovler, District Attorney, Goshen, NY (Andrew R. Kass of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from two judgments of the County Court, Orange County (William L. DeProspo, J.), both rendered March 1, 2019, convicting him of criminal possession of a controlled substance in the second degree and criminal sale of a controlled substance in the third degree under Indictment No. 18-00473, and criminal sale of a controlled substance in the third degree under Indictment No. 18-00732, upon his pleas of guilty, and imposing sentences.
ORDERED that the judgments are affirmed.
Contrary to the People's contention, the defendant's purported appeal waiver was invalid. The written appeal waiver mischaracterized the nature of the appeal waiver as an absolute bar to the taking of a direct appeal and the County Court's oral colloquy with the defendant did not cure the ambiguities in the written waiver (see People v Bisono, 36 NY3d 1013; People v Thomas, 34 NY3d 545, 566). Accordingly, the purported appeal waiver does not bar review of the defendant's contention that the sentences imposed were excessive.
Nonetheless, the sentences imposed were not excessive (see CPL 470.15[6][b]; People v Suitte, 90 AD2d 80).
DILLON, J.P., AUSTIN, BARROS, BRATHWAITE NELSON and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court